Executive Officer Agreement

EXHIBIT 10.3



 

CRIMSON EXPLORATION INC.

2005 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is made and entered into
as of the Date of Grant set forth below by and between Crimson Exploration Inc.,
a Delaware corporation (the “Company”), and Participant named below. This
Agreement represents a distribution to Participant pursuant to the Company’s
Long Term Incentive Performance Plan for the fiscal year ending December 31,
2008. Capitalized terms not defined shall have the meaning ascribed to them in
the Company’s 2005 Stock Incentive Plan, as amended and restated effective as of
August 15, 2008 (the “Plan”).

 

Participant:

 

Social Security Number:

_____ - ___ - ______

 

Address:

 

 

 

 

Total Restricted Shares:

 

Fair Market Value per Share:

$_____

 

Fair Market Value Aggregate:

$ ___________

 

Purchase Price/Consideration:

Granted as compensation for services rendered as an employee of the Company.

 

 

Date of Grant:

_______________

1.         Grant of Restricted Shares. The Company hereby grants to Participant
the total number of unvested restricted shares of Common Stock of the Company
set forth above as Total Restricted Shares (the “Shares”), subject to all of the
terms and conditions of this Agreement and the Plan. This grant of restricted
shares is being issued pursuant to Section 7.1 of the Plan.

 

2.

Vesting Period.

2.1       Regular Vesting. Provided Participant continues to provide Continuous
Service to the Company or any Affiliate, the Shares will vest as follows:

 

First anniversary of Date of Grant

25%

 

Second anniversary of Date of Grant

25%

 

Third anniversary of Date of Grant

25%

 

Fourth anniversary of Date of Grant

25%

When issued, the certificates evidencing the Shares will be held by the Company
until the applicable tranche of Shares is fully vested, at which time a
certificate representing such vested Shares will be released to Participant.
Such Certificate shall be delivered to Participant not later

 

--------------------------------------------------------------------------------

Executive Officer Agreement



 

than the date that is 2½ months after the end of Participant’s taxable year in
which the applicable tranche of Shares has vested.

2.2       Change of Control. In the event of a Change of Control (as such term
is defined in an employment agreement between Participant and the Company, the
terms of which have been approved by the Administrator, or, otherwise, by the
Plan), vesting shall be accelerated and the Shares shall become immediately
vested with respect to one hundred percent (100%) of the Shares without regard
to Participant’s number of years of Continuous Service.

2.3       Termination for Cause or Participant’s Voluntary Resignation. Unless
otherwise provided in an employment agreement between Participant and the
Company, the terms of which have been approved by the Administrator, if
Participant’s Continuous Service is terminated by the Company for Cause or by
Participant’s voluntary resignation, the Company may exercise its Right of
Repurchase or otherwise reacquire, or Participant shall forfeit unvested shares,
and any or all of the Shares which have not vested as of the date of termination
shall be forfeited and Participant shall have no further rights with respect to
such Shares.

2.4       Termination without Cause. In the event Participant’s Continuous
Service is terminated by the Company without Cause, vesting shall be accelerated
and the Shares shall become immediately vested with respect to one hundred
percent (100%) of the Shares without regard to Participant’s number of years of
Continuous Service.

2.5       Death or Disability. Unless otherwise provided in an employment
agreement between Participant and the Company, the terms of which have been
approved by the Administrator, in the event Participant’s Continuous Service is
terminated on account of death or Disability, for purposes of determining
vesting under Section_2.1, Participant shall be deemed to continue Continuous
Service through the date that is the anniversary of the Date of Grant coincident
with or next following the date of such termination.

3.         Compliance with Laws and Regulations. The issuance and transfer of
Shares shall be subject to compliance by the Company and Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed at the time of such issuance or transfer. Participant
understands that the Company is under no obligation to register or qualify the
Shares with the SEC, any state securities commission or any stock exchange to
effect such compliance.

 

4.

General.

4.1       Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Participant or the Company to the Administrator
for review. The resolution of such a dispute by the Administrator shall be final
and binding on the Company and Participant.

4.2       Entire Agreement. The Plan is incorporated herein by reference. This
Agreement, the Plan and any employment agreement between Participant and the
Company, the terms of which have been approved by the Administrator, constitute
the entire agreement of the parties and supersede all prior undertakings and
agreements with respect to the subject matter hereof. If any inconsistency
should exist between the nondiscretionary terms and conditions of

 

2

 



 

--------------------------------------------------------------------------------

Executive Officer Agreement



 

this Agreement, the Plan and such employment agreement, if any, the Plan shall
govern and control.

4.3       Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Participant shall be in writing and
addressed to Participant at the address indicated above or to such other address
as such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: (a) personal
delivery; (b) five (5) days after deposit in the United States mail by certified
or registered mail (return receipt requested); (c) two (2) business days after
deposit with any return receipt express courier (prepaid); or (d) one (1)
business day after transmission by facsimile.

4.4       Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein or in the Plan, this Agreement shall be binding upon
Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.

4.5       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

5.         Acceptance. Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. Participant has read and understands the terms and
provisions thereof, and accepts the award of the Shares subject to all the terms
and conditions of the Plan and this Agreement. Participant acknowledges that
there may be adverse tax consequences upon disposition of the Shares and that
Participant should consult a tax advisor prior to such disposition.

 

[SIGNATURE PAGE FOLLOWS]

 

3

 



 

--------------------------------------------------------------------------------

Executive Officer Agreement



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Participant has executed this Agreement,
effective as of the Date of Grant.



 

CRIMSON EXPLORATION INC.

   

By:

 

Name:
Title:

_____________________________________

_____________________________________



 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

(Signature)

 

 

 

 